Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-17 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic 

“a first obtainer that obtains first position information indicating a first position, the first position being a position of a vehicle that is a monitoring target” in claim 17
“a second obtainer that obtains second position information indicating a second position, the second position being a position in which the vehicle is 10requested to be monitored” in claim 17; 
“a determiner that determines a monitoring priority level of the vehicle according to movement information relating to movement of the vehicle from the first position to the second position” in claim 17; and 
“a presentation controller that generates presentation information for 15monitoring the vehicle based on the monitoring priority level, and causes a presentation device to output the presentation information” in claim 17.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17
Specifically, the claim language in light of the specification makes it unclear whether this claim is a true system (hardware based) or whether it is supposed to be software.  For example, in the specification, it is unclear whether the first obtainer, the second obtainer, the determiner, or the presentation controller is hardware or software.  The specification states that the communicator 11 or vehicle manager 12 is an example of a first obtainer (page 56; also see Fig. 3).  It is unclear whether the communicator 11 (a communication interface, page 22) or vehicle manager 12 (processing unit, page 22) (which is part of server device 10) are hardware or software.  Regarding the determiner, the specification says it is a processing unit (page 32), which is unclear whether that is hardware or software. Regarding the presentation controller, the specification does not explicitly disclose what form this takes, but Examiner notes that the video manager 18 (structural element) appears to perhaps carry out the function of the presentation controller (see page 60 of the specification).  Because of this, for purposes of Examination, Examiner will assume that the system is hardware based. 
As discussed above, Examiner is assuming for purposes of examination that claim 17 is hardware.  However, Claim 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 12-14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/102477 (Pedersen et al.) (copy provided by Applicant).

Regarding claim 1, Pedersen discloses an information processing method performed using a computer, the information processing method comprising: 
obtaining first position information indicating a first position, the first 5position being a position of a vehicle that is a monitoring target (see Fig. 12, ref. 12010; [0154]: receiving status or state data; [0156]: state data can be used to determine location); 
obtaining second position information indicating a second position, the second position being a position in which the vehicle is requested to be monitored (see Fig. 12, ref. 12030 and paragraph [0156]; “The indication can include that the first 
determining a monitoring priority level of the vehicle according to 10movement information relating to movement of the vehicle from the first position to the second position (see Fig. 12, ref. 12040, and paragraph [0024]: “to group autonomous vehicles based on various criteria such as their level of urgency or share characteristics. In this way, the monitoring and operation management of vehicles is more efficiently distributed, which allows for a more efficient transportation network”, paragraph [0123]: “activating the resolved control 8050 can modify vehicle data associated with the vehicle including a vehicle task urgency that includes an indication of the urgency of a vehicle request or a vehicle task (e.g. an ambulance carrying a patient to a hospital). For example, a vehicle carrying a patient in urgent need of medical help could send a request to a vehicle manager for an optimized rerouting and once the vehicle manager takes care of this request or concludes that additional help is needed, the vehicle manager can interact with the resolved control 8050 to update the status of the request”, paragraph [0158]: based on a vehicle manager interacting with a portion of a touchscreen display, including inputting an indication that a task (e.g. a drop off) has been completed or is no longer needed, the vehicle can be assigned to 
generating presentation information for monitoring the vehicle, based on the monitoring priority level (see Fig. 12; ref 12060; [0160]); and 
causing a presentation device to output the presentation information (see Fig. 12, ref 12070; [0161]).

Regarding claim 2, Pedersen et al. further discloses wherein the movement information includes at least one of a travel time from the first position to the second position, a distance from the first position to the second position, and a running route from the first position to 20the second position (state data [0156] includes the actual progress indicator indicates the actual portion of a route distance that has been traversed, or time that has passed on the way to a destination [0104]; also see above discussion for claim 1; a plurality of indicators are grouped based on priority level; [0175]).

Regarding claim 3, Pedersen et al. further discloses wherein the movement information includes the travel time, and the determining includes determining the monitoring priority level 25according to the travel time (state data [0156] includes the actual progress indicator (map) indicates the actual portion of a route distance that has been traversed, or time that has passed on the way to a destination [0104]; also see above discussion for claim 1; temporal state indicator can indicate whether the vehicle is behind a scheduled time or ahead of a scheduled time; [0085]; a plurality of indicators are grouped based on priority level; [0175]).

Regarding claim 5, Pedersen further discloses the information processing method according to claim 1, wherein the second position includes a location specified from at least one of geographical information and traffic information (State data received in step 12030 can include location data [0157]; Fig. 12; map portion includes a representation of a geographical area and includes objects within the geographical area, which can include any of the vehicles and external objects; [0119]). 

10Regarding claim 6, Pedersen further discloses wherein the second position includes a location in which a person gets on or off a vehicle (paragraph [0158]: based on a vehicle manager 

Regarding claim 7, Pedersen further discloses 15wherein the second position includes a location in which an object that satisfies a predetermined condition is situated (assistance can be requested where there is a traffic accident or construction; [0082]).
 
Regarding claim 8, Pedersen further discloses wherein the predetermined condition includes a condition that the 20object has a possibility of obstructing running of the vehicle, and the information processing method comprises: specifying the object from sensing data of the vehicle or a vehicle around the vehicle (assistance can be requested where there is a traffic accident or construction; [0082]; sensors are operable to obtain information regarding the physical environment surrounding the vehicle; [0051]).

20Regarding claim 12, Pedersen further discloses 
wherein the obtaining of the first position information includes obtaining the first position information from each of a plurality of the vehicles (see Fig. 12, ref. 12010; [0154]: 

the obtaining of the second position information includes obtaining, for each of the plurality of the vehicles, the second position information indicating 25the second position that is the position in which the vehicle is requested to be monitored (see Fig. 12, ref. 12030 and paragraph [0156]; “The indication can include that the first vehicle is requesting remote support”; the state data can be used to determine location); 

the determining includes determining, for each of the plurality of the vehicles, the monitoring priority level using the first position information and the second position information (see Fig. 12, ref. 12040, and paragraph [0024]: “to group autonomous vehicles based on various criteria such as their level of urgency or share characteristics. In this way, the monitoring and operation management of vehicles is more efficiently distributed, which allows for a more efficient transportation network”, paragraph [0123]: “activating the resolved control 8050 can modify vehicle data associated with the vehicle including a vehicle task urgency that includes an indication of the urgency of a vehicle request or a vehicle task (e.g. an ambulance carrying a patient to a hospital). For 
the presentation information includes information for monitoring a vehicle specified according to respective monitoring priority levels of the )plurality of the vehicles (see Fig. 12, ref 12070; [0161; plurality of indicators are grouped based on priority or importance levels; [0175]).  

Regarding claim 13, Pedersen further discloses wherein the presentation information includes information indicating, as the 

Regarding claim 14, Pedersen further discloses wherein the presentation information includes information for presenting the information for monitoring the vehicle specified according to a monitoring priority level thereof from among the plurality of the vehicles with 15more emphasis than information for monitoring a vehicle other than the vehicle specified (map display shows plurality of vehicle indicators; [0162]; see Fig. 12, ref 12070; [0161; plurality of indicators are grouped based on priority or importance levels; [0175]).    

Regarding claim 17, Pedersen discloses an information processing system using a computer, the information processing system comprising: 
5a first obtainer that obtains first position information indicating a first position, the first position being a position of a vehicle that is a monitoring target (see Fig. 12, ref. 12010; [0154]: receiving status or state data; [0156]: state data can be used to determine location);  
a second obtainer that obtains second position information indicating a second position, the second position being a position in which the vehicle is 10requested to be monitored (see 
a determiner that determines a monitoring priority level of the vehicle according to movement information relating to movement of the vehicle from the first position to the second position (see Fig. 12, ref. 12040, and paragraph [0024]: “to group autonomous vehicles based on various criteria such as their level of urgency or share characteristics. In this way, the monitoring and operation management of vehicles is more efficiently distributed, which allows for a more efficient transportation network”, paragraph [0123]: “activating the resolved control 8050 can modify vehicle data associated with the vehicle including a vehicle task urgency that includes an indication of the urgency of a vehicle request or a vehicle task (e.g. an ambulance carrying a patient to a hospital). For example, a vehicle carrying a patient in urgent need of medical help could send a request to a vehicle manager for an optimized rerouting and once the vehicle manager takes care of this request or concludes that additional help is needed, the vehicle manager can interact with the resolved control 8050 to update the status of the request”, paragraph [0158]: based on a vehicle manager interacting with a portion of a touchscreen display, including inputting an indication that a task (e.g. a drop off) 
a presentation controller that generates presentation information for 15monitoring the vehicle based on the monitoring priority level, and causes a presentation device to output the presentation information (see Fig. 12, ref 12070; [0161]).

Allowable Subject Matter
Claims 4, 9-11, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0375939 (Magalhaes de Matos) discloses system and methods for self-organized fleets of autonomous vehicles for optical and adaptive transport.
US 9,557,183 (Ross et al.) discloses backend system for route planning of autonomous vehicles.
US 9,612,123 (Levinson et al.) discloses adaptive mapping to navigate autonomous vehicles responsive to physical environment changes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683